Citation Nr: 0118309	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-22 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD) and if so whether the reopened claim 
should be granted.

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to service connection for MS is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1991, the RO 
denied service connection for PTSD.

2.  The evidence received since the November 1991 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record or is so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that the veteran filed a claim for 
service connection for PTSD in May 1991.  In a rating action 
dated in November 1991, service connection was denied for 
PTSD on the basis that the current presence of this 
disability was not demonstrated.  The record indicates that 
the veteran was provided notice of the RO's decision, and 
that he did not initiate an appeal.  Accordingly, the 
November 1991 rating decision became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

The Board notes that during the pendency of the veteran's 
appeal but after the RO's most recent consideration of the 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for PTSD, the evidence required to substantiate 
his claim for service connection for PTSD and the evidence 
necessary to reopen his claim.  The veteran has not 
identified any additional, available evidence to support 
reopening of his claim.  Moreover, the VCAA does not 
eliminate the requirement that new and material evidence be 
presented to reopen the veteran's previously denied claim.  

The evidence received since the November 1991 rating decision 
includes VA progress notes dated in April 1997, which show 
that the veteran was found to have PTSD due to service 
stressors.  The Board finds that this evidence is not merely 
cumulative of evidence previously of record, and must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the claim for service 
connection for PTSD is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.


REMAND

The RO denied the veteran's original claim for PTSD because 
he did not have a confirmed diagnosis for that disorder.  
Thereafter, as discussed above, PTSD was diagnosed in April 
1997.  However, there is conflicting evidence of record.  The 
RO afforded the veteran a fee-basis VA examination in August 
1997.  That examination indicated that a diagnosis of PTSD 
was not applicable.

The Board also notes that the veteran, in an October 1991 
statement, provided information on events he experienced in 
Vietnam which he believed resulted in PTSD.  There is no 
evidence that the RO made efforts to elicit more specific 
information from the veteran or to verify his claimed 
stressors.

With respect to the veteran's claim for service connection 
for MS, the Board notes the VCAA is also applicable to this 
claim.  There are outstanding records which may support the 
veteran's claim.  Of record are medical history sheets which 
were generated at a clinic operated by the veteran's employer 
from January 1977 to July 1983.  Treatment notes from 
February 1997 indicate that the veteran complained of 
dizziness, left parietal pain and double vision.  Although 
these notes state that the veteran had worked for that 
employer since 1973, there are no records prior to January 
1977 associated with the claims folder.  An April 1978 
medical history sheet notes that the veteran had purportedly 
been referred to Stanford for a full work-up to rule out 
suspected MS.  In addition, the veteran has indicated that he 
currently receives treatment for symptoms indicative of MS 
from a private physician whose reports are not of record.  
The Board also notes that the veteran has not been afforded a 
thorough neurological examination to ascertain the current 
existence and etiology of the claimed MS.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and non-VA, 
who have treated or evaluated him for 
PTSD or MS since his separation from 
service, to include any health care 
providers who performed examinations for 
employment or insurance purposes.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should request the veteran to 
provide medical evidence, such as a 
statement from a physician, of 
manifestations of MS within 7 years of 
his discharge from service.

4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain the veteran's service personnel 
records.

5.  The RO should also attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  

This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  
USASCRUR should be provided with copies 
of any information obtained from the 
veteran, and should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  

6.  Then, unless it is clear that the 
veteran did not participate in combat and 
that there is no verified stressor, the 
veteran should be afforded a VA 
examination by a psychiatrist for the 
purpose of determining if he has PTSD due 
to service.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any tests deemed necessary 
by the examiner must be conducted.  A 
diagnosis of PTSD pursuant to the 
diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) should 
be confirmed or ruled out.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.

7.  The veteran should also be scheduled 
for a VA neurology examination.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated testing should 
be conducted.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran manifested 
MS within 7 years of his discharge from 
service.  The rationale for the opinion 
must also be provided. 

8.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Then, the RO should undertake 
any further action it determines is required 
to comply with the notice and duty to assist 
provisions of the VCAA.

9.  The RO should then adjudicate the 
reopened claim of entitlement to service 
connection for PTSD on a de novo basis 
and readjudicate the claim for service 
connection for MS. 

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



